497 So. 2d 964 (1986)
David FRY, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. BJ-401.
District Court of Appeal of Florida, First District.
November 18, 1986.
Michael E. Allen, Public Defender and Larry G. Bryant, Asst. Public Defender, Tallahassee, for appellant.
Jim Smith, Atty. Gen. and Henri C. Cawthon, Asst. Atty. Gen., Tallahassee, for appellee.
ERVIN, Judge.
The appellant appeals the trial court's departure from the recommended guideline sentence of twelve to thirty months' community control to a total sentence of five years' incarceration. We find only one of the six reasons for departure, the appellant's expressed contempt for the judicial system, to be valid. Unlike Sarvis v. State, 465 So. 2d 573 (Fla. 1st DCA 1985), in which the appellant's contempt for the judicial system was found to be an invalid reason for departure, only because the departure was based upon his conviction of bail bond jumping, and had already been factored into his scoresheet, the appellant's express contempt in the present case has not been factored into his recommended sentence. See also Fuller v. State, 488 So. 2d 594 (Fla. 2d DCA 1986). Finding both valid and invalid reasons for departure, we reverse and remand for resentencing in accordance with this opinion. Albritton v. State, 476 So. 2d 158 (Fla. 1985).
Reversed and Remanded for Resentencing.
WIGGINTON and BARFIELD, JJ., concur.